DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to essentially preclude holes in the center of the die plate.  While there is a drawing showing such an arrangement, the limitation was not described in the specification and drawings cannot form the basis of what essentially amounts to a negative limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic Electric Works Co. LTD. (JP-S58-82234-U, as provided by Applicant in IDS, in light of the Chinese Office action also provided in IDS (Hereinafter referred to as Panasonic)), as applied to the claims above and further in view of Nakahara et al. (US PG Pub. 2015/0054192).
Regarding Claims 1 and 6:  Panasonic discloses an extruder comprising: a barrel to which  raw material is supplied (1, figure 1, a material is shown); a screw that is driven to rotate in the barrel in order to process the raw material together with the barrel (2, Figure 1); and a die (6, comprising plates 10 and 11,  Figure 1) that is provided at a discharge point of the barrel and that discharges the raw material that has been processed (Figure 1), wherein the die includes a first flat plate (10, Figure 2) having at least one first hole and a second flat plate (11, Figure 2) having at least one second hole (13), wherein the first flat plate and the second flat plate are arranged adjacent to each other along a longitudinal axis of the barrel (Figure 1 and 2), “and at least either the first flat plate or the second flat plate is movable relative to the other flat plate such that an overlapping part of the first hole and the second hole can be varied” (language in quotes is intended use.  Any plate is “movable” with enough force; however, it is the position of the Examiner (in light of the Chinese office action cited in IDS) the plate 11 is movable using rotatable clamp 8 passing through hole 12 and that such movement would by definition vary the size of the overlapping portions of the hole. Panasonic fails to specifically describe wherein all of the first and second holes are arranged remote from the longitudinal axis of the barrel, however given the scope of the prior art, which describes movable die plates with concentric holes and moving the plates relative to one another to change the size of the opening, it would be a matter of design choice to optimize the position and design of holes in the die.  It is the Examiner’s position that a person having ordinary skill in the art at the time of invention and absent a showing of unexpected results would find such design choices to be dependent upon the desired flow pattern and well within the skill of a routineer in the art.  In other words, it is the Examiner’s position that absent a showing of unexpected results this limitation amounts to a distinction without a difference.
Regarding Claim 2: Panasonic disclose the invention as described above in the rejection of Claim 1.  As described above, any plate is movable (even continuously) with respect to another and such language constitutes intended use without further structure.
Regarding Claim 3: Panasonic disclose the invention as described above in the rejection of Claim 1.  Panasonic further describes wherein the first and second flat plates are coaxial circular plates, and at least either the first flat plate or the second flat plate is rotatable about a central axis of the first and second flat plates. As described above any plate is “movable” or “rotatable” with enough force, however it is the position of the Examiner (in light of the Chinese office action cited in IDS) the plate 11 is rotatable using rotatable clamp 8 passing through hole 12.
Regarding Claim 4: Panasonic disclose the invention as described above in the rejection of Claim 3.  Panasonic further describes wherein the first hole and the second hole are arranged along respective circles that are concentric with the first and second flat plates and that have a same diameter (Plates 10,11, Figure 1 and 2).  
Regarding Claim 7:  Panasonic discloses the invention as described above in the rejection of Claim 1.  Panasonic fail to specifically disclose the flow can approach zero however as described above, it is the position of the Examiner (in light of the Chinese office action cited in IDS) the plate 11 is movable using rotatable clamp 8 passing through hole 12 and that such movement would by definition vary the size of the overlapping portions of the hole and thus adjust the flow from 100% possible flow area to almost 0% possible flow area wherein the only hole not closed is the one in the center of the plates and therefore the flow channel area can approach 0.
Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive for the following reasons:  Applicant argues that the prior art fails to teach all of the at least first and second hole are arranged remote from the longitudinal axis of the barrel. However as described above, it is the Examiner’s position that the new limitation is new matter.  Further, as described above, it would be a matter of design choice to optimize the position and design of holes in the die.  It is the Examiner’s position that a person having ordinary skill in the art at the time of invention and absent a showing of unexpected results would find such design choices to be dependent upon the desired flow pattern and well within the skill of a routineer in the art.  In other words, it is the Examiner’s position that absent a showing of unexpected results this limitation amounts to a distinction without a difference.
Prior Art not relied upon
Sekisui Plastics Co. Ltd. (provided) discloses a breaker plate (die) which has a plurality of plates having holes, wherein the plates are rotated so that the centers of the holes are offset. (Abstract and Figures 2 and 3).  Said die is similar in structure and function to the die of the instant invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744